ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-037, concluding that as a matter of reciprocal *587discipline pursuant to Rule 1:20-14, JOSEPH R. D’ANDREA of SCRANTON, PENNSYLVANIA, who was admitted to the bar of this State in 1987, and who thereafter was temporarily suspended from the practice of law pursuant to Rule 1:20-13(b) by Order of the Court filed May 7, 2004, and who remains suspended at this time, should be suspended from practice for a period of eighteen months based on his discipline in the Commonwealth of Pennsylvania for filing a false federal tax return, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness), and good cause appearing;
It is ORDERED that JOSEPH R. D’ANDREA is suspended from the practice of law for a period of eighteen months, retroactive to May 7, 2004, and until the further Order of the Court; and it is further
ORDERED that JOSEPH R. D’ANDREA continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *588expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.